Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000266
                                                         31-OCT-2013
                                                         12:39 PM



                           SCWC-12-0000266 

           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         MARK C. KELLBERG, Petitioner/Plaintiff-Appellant,

                                  vs.

             CHRISTOPHER J. YUEN in his capacity as

               Planning Director, County of Hawai'i,

     and COUNTY OF HAWAI'I, Respondents/Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000266; CIVIL NO. 07-1-0157)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

           Petitioner/Plaintiff-Appellant’s Application for Writ

of Certiorari filed on September 17, 2013 is hereby accepted.

           IT IS FURTHER ORDERED, that no oral argument will be
heard in this case.     Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai'i Rules of Appellate Procedure, move
for retention of oral argument.
           DATED: Honolulu, Hawai'i, October 31, 2013.


 Robert H. Thomas and                /s/ Mark E. Recktenwald

 Mark M. Murakami,

 for petitioner                      /s/ Paula A. Nakayama


Michael J. Udovic,                   /s/ Simeon R. Acoba, Jr.

for respondents

                                     /s/ Sabrina S. McKenna


                                     /s/ Richard W. Pollack